Order entered June 4, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00216-CV

                         IN RE MARIAM AYAD, Relator

           Original Proceeding from the 416th Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 416-50435-2021

                                    ORDER
               Before Justices Osborne, Pedersen, III, and Goldstein

      Before the Court is relator’s May 26, 2021 motion to abate. In the motion,

relator asks you to abate the original proceeding until the trial court hears and rules

on relator’s “First Amended Motion to Reconsider or Vacate Motion to Enforce

Islam Pre-Nuptial Agreement and Refer Case to Muslim Court or Fiqh Panel.”

      We GRANT relator’s motion and ABATE this original proceeding pending

the trial court’s reconsideration. Relator and real party in interest shall file either a

motion to dismiss or a status report within 30 days of this order.

                                               /s/    BONNIE LEE GOLDSTEIN
                                                      JUSTICE